Citation Nr: 0507125	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.

3.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

4.  Entitlement to service connection for a psychiatric 
condition to include symptoms of memory loss, low tolerance, 
and becoming easily excited or angered, due to an undiagnosed 
illness.

5.  Entitlement to service connection for blood circulation 
problems of the legs and leg cramps due to an undiagnosed 
illness.

6.  Entitlement to an increased evaluation for lumbar 
paravertebral fibromyositis, with bilateral L5 spondylolysis, 
spondylolisthesis of the L5-S1 with radiculopathy, currently 
evaluated as 40 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1989 to 
December 1992.  He served in the Southwest Asia Theater of 
Operations from October 1, 1990, to March 9, 1991.  He 
received the Southwest Asia Service Medal and the Kuwait 
Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued in November 
1998 by the San Juan RO, which granted an increased 40 
percent rating for lumbar paravertebral fibromyositis, with 
bilateral L5 spondylolysis, spondylolisthesis of the L5-S1 
with radiculopathy.  The decision denied entitlement to 
service connection for headaches, a skin condition, hair 
loss, any psychiatric disorder, and for lower extremity 
circulatory complaints with leg muscle cramps, all claimed 
due to undiagnosed illness.  The veteran appealed all issues.  
The veteran currently resides within the jurisdiction of the 
RO in New York, New York.

In April 2001, the Board remanded the case to the RO for 
additional development.  
A VA examiner has reported that pain medication for a 
service-connected low back disability caused gastritis.  The 
Board finds that this statement raises the issue of service 
connection for gastritis and this matter is referred to the 
RO for appropriate action.  

In July 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, granted 
service connection for the low back and assigned a 20 percent 
rating.  The veteran submitted a notice of disagreement 
(NOD), and the RO issued a statement of the case (SOC); 
however, the veteran did not timely file a Substantive 
Appeal.  


FINDINGS OF FACT

1.  The headaches, diagnosed as tension type with a migraine 
component, are not due to an undiagnosed illness, and are not 
otherwise related to service.  

2.  Medical evidence attributes a skin disability to a known 
medical diagnosis that is unrelated to active military 
service.   

3.  Medical evidence attributes hair loss to a congenital 
condition.  

4.  The veteran does not have a chronic undiagnosed 
disability manifested by psychiatric symptoms, to include 
memory loss, low tolerance, and becoming easily excited or 
angered.

5.  Medical evidence attributes bilateral leg cramps to the 
service-connected low back disability.  

6.  The veteran does not have a chronic undiagnosed 
disability manifested by circulatory symptoms.

7.  The service-connected low back disability is manifested 
by the following: complaints of severe pain; cramping of the 
lower extremities; flexion to 75 degrees, extension to 30 
degrees, left and right lateral bending to 30 degrees, and 
rotation to 35 degrees; mild lumbar tenderness and spasm; 
mild weakness of left ankle dorsiflexor muscles and left 
extensor hallucis longus; and +1 left ankle jerk.  

8.  The service-connected low back disability, diagnosed as 
lumbar paravertebral fibromyositis, with bilateral L5 
spondylolysis, and spondylolisthesis of the L5-S1 with 
radiculopathy is productive of no more than severe 
impairment.    


CONCLUSIONS OF LAW

1.  A chronic disability manifested by headaches due to 
undiagnosed illness was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  A chronic disability manifested by a skin condition due 
to undiagnosed illness was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  A chronic disability manifested by a hair loss due to 
undiagnosed illness was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

4.  A chronic disability manifested by psychiatric symptoms, 
including memory loss, low tolerance, and becoming easily 
excited or angered, due to undiagnosed illness was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004). 

5.  A chronic disability manifested by circulatory symptoms 
and cramping due to undiagnosed illness was not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

6.  The criteria for a rating in excess of 40 percent for 
lumbar paravertebral fibromyositis, with bilateral L5 
spondylolysis, and spondylolisthesis of the L5-S1 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5003, 5292, 5293 (effective prior to 
September 26, 2003), 5243 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003). 

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided copies 
of the pertinent rating decision, a statement of the case, 
supplemental statements of the case (SSOCs), and VCAA notice 
letters in November 2001 and in April 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The April 2004 letter informed 
the veteran of what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claims.  VA examination reports are associated with his 
claims files.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint a representative.  Although the 
veteran has reported additional private medical care, he has 
not supplied those records or authorized VA to obtain those 
records.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's entrance examination into service, dated in 
February 1999 showed no pertinent complaints or findings, 
including headaches.  The service medical records (SMRs) 
include a special examination report that reflects that back 
pain began after heavy lifting in December 1990.  The final 
diagnosis was L5-S1 spondylolysis with Grade I 
spondylolisthesis and lumbalgia secondary to mobile L5-S1.  

The veteran's SMRs do not reflect treatment or complaints 
pertaining to headaches; a skin condition, hair loss, a 
psychiatric condition, or circulatory problems with leg 
cramps of the lower extremities.  On a report of medical 
history recorded in conjunction with the in March 1992 
separation examination the veteran gave a history of having 
had or currently having headaches; dizziness or fainting 
spells; sinusitis; pain or pressure in chest; palpitation or 
heart pounding; cramps in the legs; bone, joint; or other 
deformity; and, recurrent back pain.  He checked "no" to 
having had or currently having any skin disease or nervous 
trouble.  

The SMRs also reflect that during a March 1992 separation 
examination, all systems were found to be normal except the 
low back.  

A VA examination conducted in March 1993 found no abnormality 
involving the skin, psychiatric condition, or cardiovascular 
system.  The veteran reported radiating pain from his back to 
his legs.

In July 1993, the RO granted service connection for lumbar 
myositis with spondylolisthesis at L4-5 with spondylosis and 
spasm and assigned a 20 percent rating under Diagnostic Codes 
5292-5003-5021.  

In January 1996, the veteran requested service connection for 
continuous headaches, skin problems, hair loss, memory loss, 
a nervous disorder, circulatory problems in the legs, and for 
cramps in the legs.  He also reported mood volatility (easily 
excited or angered) and family relationship problems, which 
the RO included in the claim for service connection for a 
nervous disorder.  

In March 1996, the veteran underwent a VA general medical 
compensation examination.  He reported having lost hair since 
returning from Southwest Asia where he served near burning 
oil fields.  He reported VA hospitalizations for a rash 
extending from the neck to the feet and for headaches.  He 
also reported lumbar spondylosis.  The physician offered 
diagnoses of mild alopecia, cause unknown; and, degenerative 
joint disease, lumbar spine, with spondylolisthesis and 
spondylolysis.  

The veteran underwent a VA dermatology compensation 
examination in April 1996.  The dermatologist noted a history 
of skin allergies that included an outbreak in 1994 at which 
time the veteran had been hospitalized for three days.  No 
cause was determined.  The dermatologist noted diffuse hair 
loss on the frontal scalp, and dry skin, but no rash.  The 
diagnoses were androgenetic alopecia; and, atopic eczema, by 
history.  The dermatologist noted that the skin condition was 
in remission but could return at any moment.  

The veteran underwent a VA orthopedic compensation 
examination in March 1996.  The examiner noted a history of 
bilateral spondylolysis at pars inter articularis of L5 and 
grade II spondylolisthesis of L5-S1.  The veteran reported a 
painful low back with radicular pain in both legs and 
numbness of the soles of the feet.  His legs stiffened on use 
but there was no bowel or bladder symptom.  He had joined a 
pain clinic group at the VA hospital.   

The VA examiner found no postural abnormality of the spine, 
but severe lower vertebral muscle spasm was evident.  Flexion 
of the lumbar spine was to 80 degrees, extension was to 30 
degrees, and left and right lateral bending was to 30 
degrees.  Motion in the rotational plane was not reported.  
All movements were painful.  The left calf muscle showed 
atrophy which measured 2 cm less than the right calf.  Left 
ankle dorsiflexion and plantar flexion were weak.  The 
examiner noted that the left gastrocnemius and extensor 
hallucis longus each had 4/5's of normal strength.  

Deep tendon reflex at the left Achilles was reduced, 
indicating S1 root damage.  Straight leg raising test was 
positive, bilaterally.  Diminished pinprick and smooth 
sensation of the left foot indicated a sensory deficit in the 
left S1 dermatomes.  Although electromyography (EMG) was 
attempted, the veteran could not tolerate it.  The diagnoses 
were lumbar paravertebral fibromyositis; bilateral L5 
spondylolysis and grade II spondylolisthesis of L5-S1 by 
computerized tomography (CT); and, clinical S1 radiculopathy.

In March 1996, the veteran underwent a VA mental disorders 
compensation examination.  He reported back pain and severe 
headaches.  He seemed to have anxieties over those problems 
and did not hold jobs for long.  VA rehabilitation service 
had referred him for psychological evaluation.  He came to 
the interview with Canadian crutches and a special corset.  
He was not delusional or hallucinating and there was no 
suicidal/homicidal ideation.  No diagnosis was offered on 
Axis I, but the veteran was referred for a neurological 
workup.  

In March 1996, the veteran underwent a VA neurology 
compensation examination.  According to the veteran he woke 
up with a headache in 1984 and had it all day long and has 
had headaches since then.  He reportedly had been 
hospitalized for 35 days for headaches.  The diagnoses were 
mixed headaches; and, left ganglion region had dilated 
Virchow Robin spaces, by MRI.  The neurologist noted that the 
MRI findings represented no lesion.  

VA outpatient treatment reports were received from San Juan 
VA Medical Center.  Outpatient treatment reports dated at 
various times do not reflect that any diagnosis was offered 
concerning any claimed undiagnosed illness.  

An April 1994 VA CT scan was negative, although a small 
density shown in the brain would suggest toxoplasmosis in an 
immuno-compromised person.  May and June 1994 brain MRIs 
ruled out such lesion.  

In May 2004, the veteran underwent a VA orthopedic 
compensation examination.  The examiner reviewed the claims 
files and noted complaints of low back pain with frequent 
numbness from the hips down and loss of circulation and 
cramps in the legs.  The low back pain was described as off 
and on daily lasting five to six hours.  The pain was severe.  
During the past year he went to his private doctor on four 
occasions and was treated with medication.  The examiner 
noted four to five flare-ups of back pain in the recent year 
which functionally impaired him and lasted 24 hours..  
Walking, sitting, or standing to long and lifting heavy 
objects caused flare-ups.  

The examiner noted that veteran walked unassisted, but needed 
crutches when he had acute pain.  He constantly used a back 
brace with good pain control.  He could walk for 30 minutes.  
There was no history of falling due to back pain.  There had 
been no back surgery.  In activities of daily living he was 
independent.  He worked at a VA medical center as an IP 
specialist.  Limitations in his job was lifting heavy 
objects.  He was unable to play basketball or run.  He could 
drive a car with out problems but less than an hour. 

The VA examiner noted that normal thoracolumbar spine flexion 
was to 90 degrees, extension to 30 degrees, left and right 
lateral flexion to 30 degrees, and left and right rotation to 
45 degrees.  The veteran's lumbar spine flexed to 75 degrees, 
extended to 30 degrees, laterally flexed to 30 degrees, and 
rotated to 35 degrees.  There was painful motion on the last 
degree of the range of motion only.  There was mild lumbar 
muscle spasm and mild tenderness in the lumbar area.  There 
was mild weakness in the left calf muscles.  

The examiner reported that the veteran was additionally 
limited on repetitive use of the thoracolumbar spine.  He was 
not additionally limited by fatigue, weakness, or lack of 
endurance following repetitive use of the thoracolumbar 
spine.  On flare-ups he was unable to get out of bed and 
tended to be absent from his job.  There was objective 
evidence of painful motion following repetitive use of the 
thoracolumbar spine.  There was mild thoracolumbar muscle 
spasm.  There was mild weakness of left ankle dorsiflexor 
muscles and left extensor hallucis longus, with 4/5 muscle 
strength.  The remaining muscle strength in the lower 
extremities was normal.  There was mild tenderness to 
palpation on the lumbar area.

There was normal sensory perception on the lower extremities.  
Knees and right ankle jerks were +2.  Left ankle jerk +1.  
There was no muscle atrophy.  There had been no 
incapacitating episode in the recent year.  There was 
appositive straight leg raising and Laseques sign on both 
legs, more pronounced on the left. 

An EMG of the lower extremities showed no neuropathy and by 
EDX left S1 radiculopathy.  The diagnoses were bilateral L5 
spondylolysis, spondylolisthesis of L5-S1 with radiculopathy; 
thoracolumbar paravertebral myositis secondary to #1; and, 
left S1 radiculopathy by electro diagnostics.  

The veteran underwent a VA dermatology compensation 
examination in May 2004.  The veteran complained of an itchy 
rash on the upper extremities recurrent since 1993.  He had 
an off and on rash for the prior four months.  He reported 
progressive hair loss since 1993.  He used Caladryl(r) for this 
rash.  No rash was currently seen.  The skin was notably dry.  
The diagnoses were atrophic dermatitis, by history, no skin 
lesions at present and androgenetic alopecia.  The examiner 
explained that the veteran's hair loss was genetic, 
hereditary and was not related to any skin disorder.  

In May 2004, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims files and 
noted that there had been no psychiatric treatment or mention 
of memory loss, low tolerance, excitability, or anger.  The 
veteran did not report any mood or anxiety symptom that 
interfered with his activities of daily living.  His mental 
status examination revealed no sign or symptom of mental 
illness.  No Axis I diagnosis was forthcoming.  The examiner 
felt that the symptoms reported were transient and expectable 
reactions to daily living situations with no impairment in 
social or occupational function.  

In May 2004, the veteran underwent a VA vascular examination.  
The examiner reviewed the claims files.  The veteran recalled 
that lower leg cramps began after his back injury but he 
could not recall any clogged arteries of the lower 
extremities.  No specific impairment due to leg cramps was 
noted but the veteran felt that his walking endurance was 
reduced.  The examiner found no claudication.  Femoral pulses 
were normal and equal.  Arterial circulation appeared to be 
normal as shown by Doppler and sonogram studies.  The 
examination was essentially a negative study.  The examiner 
attributed any leg cramps to his service-connected low back 
condition.  

In June 2004, the veteran underwent a VA neurology 
compensation examination for radiculopathy and headaches.  
The veteran recalled that his headaches began in 1994 after 
active service.  He did not recall headaches during active 
service.  VA reportedly hospitalized him in 1994 at the 
initial onset of headaches.  Since then, his headaches had 
recurred almost daily.  The sensory examination was normal.  
The deep tendon reflexes were normoactive on all four 
extremities, rated +2 without pathological reflexes.  The 
diagnosis was chronic recurring headaches of the tensional 
type, with migrainous component, by description 

Analysis

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2006.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) neuro-
psychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  Supervening conditions, willful 
misconduct or affirmative evidence that the condition was not 
incurred during active military service in Southwest Asia 
will preclude payment of compensation under this section.  
38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2004).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir.1994).

The evidence indicates that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The veteran maintains that he has undiagnosed illnesses 
manifested by various symptoms such as headaches, a skin 
condition, hair loss, a psychiatric condition, and 
circulatory problems manifested by leg cramps.  He does not 
claim direct service connection for any of the claimed 
disorders.  

Headaches

In June 2004, a VA neurologist diagnosed the veteran's 
headaches as recurring headaches of the tensional type, with 
migrainous component.  As such, the headaches are not due to 
an undiagnosed illness.  Thus, the presumption of service 
incurrence under 38 C.F.R. § 3.317 is not applicable.  
However, service connection may be granted on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).

In this regard, the service entrance examination and the 
service medical records show no complaint of headaches.  
Although at the time of the separation examination the 
veteran gave a history of headaches, the examination showed 
no pertinent abnormality.  The appellant during the June 2004 
VA examination reported that his headaches began in 1994.  
The post service medical records confirm the presence of 
headaches.  However, there is no medical evidence of record, 
which relates the appellant's headaches to his period of 
active duty, or any incident therein.  The veteran is 
qualified to report his symptoms.  However, when the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection is not warranted.  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  

Skin Condition

The first question is whether the veteran's skin disorder is 
a disability within the meaning of 38 C.F.R. § 3.317.  The 
list supplied at 3.317 specifically mentions "signs or 
symptoms involving the skin."  38 C.F.R. § 3.317(b)(2).  
Diagnoses of atopic eczema, by history; and, atopic 
dermatitis, by history, have been given.  Both of these 
diagnoses represent specific skin diseases and are therefore 
true diagnoses in the medical sense, rather than descriptive 
phrases, such as dermatitis- unspecified.  Because a medical 
diagnosis of the skin disorder has been given, presumptive 
service connection for undiagnosed illness is not available.  

At the time of separation from active service no skin 
disorder was found.  The veteran checked "no" to any 
history of a skin disorder.  No medical evidence of a 
relationship to active service has been submitted.  The 
veteran may not provide lay witness evidence linking the skin 
disability to active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

After consideration of all the evidence, the Board finds that 
the preponderance is against the claim.  Because the 
preponderance is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert, supra.  The claim of entitlement to service 
connection for a chronic skin disability due to an 
undiagnosed illness must therefore be denied.  

Hair Loss

In March 1996, a VA physician offered a diagnosis of mild 
alopecia, cause unknown, which the Board determines to be a 
descriptive term, rather than a true medical diagnosis.  In 
April 1996 and in May 2004, a dermatologist offered a 
diagnosis of androgenetic alopecia.  This is a medical 
diagnosis.  Moreover, this is also evidence of a congenital 
condition.  No competent medical evidence to the contrary has 
been offered and the veteran's own lay opinion concerning the 
cause of his hair loss cannot be afforded any weight.  
Espiritu, supra.  

Because a diagnosis has been given, presumptive service 
connection for undiagnosed illness is not available.  
Secondly, the medical evidence reflects that the veteran's 
hair loss is a congenital defect.  Service connection for 
congenital defect is not available.  38 C.F.R. § 3.304(c).  
Moreover, competent evidence relating any hair loss to active 
military service or to a service-connected disability has not 
been offered.  After consideration of all the evidence, the 
Board finds that the preponderance of it is against the 
claim.  Because the preponderance is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra.  The claim of entitlement 
to service connection for hair loss due to an undiagnosed 
illness must therefore be denied.  

Psychiatric Condition

This service connection claim fails because of medical 
evidence of a supervening condition.  Although no Axis I 
diagnosis has been offered, in May 2004, a medical 
professional attributed any anxiety or other symptom to daily 
living situations.  Thus the presumption of service 
connection due to undiagnosed illness is not applicable.  
38 C.F.R. § 3.317(c)(2).  

Additionally, because there is no current medical evidence of 
record, which confirms the presence of an acquired 
psychiatric disorder, there is no basis on which to grant 
direct service connection. 

After consideration all the evidence of record, the Board 
finds that the preponderance of it is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim of entitlement to service connection for a chronic 
psychiatric disability including any claimed memory loss, low 
tolerance, or mood volatility is therefore denied.  

Lower Extremity Cramps and Circulatory Disorders

The May 2004 VA examination of the circulatory system, which 
included Doppler and sonogram studies, found no evidence of 
any abnormality involving the circulatory system.  There was 
no evidence of an undiagnosed or a diagnosed illness.  As 
such, the presumption of service incurrence under 38 C.F.R. 
§ 3.317 is not applicable.  Also, without any current 
disability, there is no basis for a grant of service 
connection on a direct basis.  The examiner indicated that 
the cramping in his legs was a manifestation of his service 
connected low back disorder.  Thus, the cramps are included 
in the evaluation percentage assigned for this disorder.  
Accordingly, service connection for a disability of the 
circulatory system due to an undiagnosed illness is not 
warranted.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102.

Increased rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating and moderate limitation of motion warrants a 
20 percent rating. A 40 percent rating is assigned for severe 
limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, VA published 
additional rating criteria for various spine disabilities.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  

The Board must therefore consider the claim for an increased 
rating for the lumbar spine pursuant to the former criteria 
during the course of the entire appeal, and since the 
effective date of both revisions, i.e., September 23, 2002 
and September 26, 2003, applying whichever version or 
versions is/are more favorable to the veteran.  Moreover, 
because the veteran's low back disability has been rated 40 
percent throughout the appeal period, the Board need consider 
only whether there is any basis to assign a rating higher 
than 40 percent.  

The rating criteria, in effect prior to September 23, 2002, 
provided that a maximum 60 percent rating for intervertebral 
disc syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows. First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code. Second, for purposes of 
VA compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateroflexion of 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months. A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve. A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124(a), 
Diagnostic Code 8520.

During the May 2004 VA examination the veteran reported 
severe pain and left S1 radiculopathy was demonstrated.  The 
evidence also shows cramping in the lower extremities.  The 
examination showed muscle spasm and tenderness.  However, 
they were described as mild.  Additionally, although the left 
ankle jerk was diminished, it was present at +1.  There was 
weakness of the left dorsiflexor muscles and left extensor 
hallucis longus.  However, the weakness was described as 
slight with 4/5 muscle strength.  Additionally, the remaining 
muscle strength in the lower extremities was normal and there 
was no evidence of sensory impairment of the lower 
extremities.  Additionally, range of motion was flexion to 75 
degrees, extension to 30 degrees, left and right lateral 
bending to 30 degrees, and rotation to 35 degrees.  

Based on evidence the Board finds that the degree of 
impairment resulting from the low back disorder does not 
satisfy the rating criteria for pronounced disability under 
Diagnostic Code 5293, effective prior to September 23, 2003.  

Considering the revised criteria, the current evidence does 
not show that the veteran has experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Additionally there is no evidence of 
ankylosis of the thoracolumbar spine. The above findings like 
wise do not show more than moderate incomplete paralysis of 
the sciatic nerve which would warrant a 20 percent rating.  

The Board has considered the degree of functional impairment 
caused by the pain as set forth in the Deluca case.  In this 
regard pain was reported in range of motion testing.  
However, the examiner indicated that the veteran was not 
additionally limited by fatigue, weakness, or lack of 
endurance.  Additionally, in view of the range of motion 
findings, the Board is of the opinion that the pain would 
result in the equivalent of no more than moderate limitation 
of motion under Diagnostic Code 5291 or flexion limited to 30 
degrees, but not greater than 60 degrees or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees under Diagnostic Code 5243.  Said findings would 
warrant a 20 percent rating for limitation of motion.  Thus 
the combined rating of the neurological and orthopedic 
manifestations would no exceed the current 40 percent rating.

Accordingly it is the judgment of the Board that a rating in 
excess of 40 percent is not warranted.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102.

ORDER

1.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic headaches is denied.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by a skin condition is denied. 

3.  Entitlement to service connection for an undiagnosed 
illness manifested by hair loss is denied. 

4.  Entitlement to service connection for an undiagnosed 
illness manifested by psychiatric symptoms to include memory 
loss, low tolerance, and becoming easily excited or angered 
is denied.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by circulatory disturbances and crampong 
in the legs is denied.

6.  Entitlement to a rating in excess of 40 percent for 
lumbar paravertebral fibromyositis, with bilateral L5 
spondylolysis, spondylolisthesis of the L5-S1 with 
radiculopathy is denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


